Citation Nr: 1110238	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-21 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for lumbar degenerative disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was scheduled to appear before the Board on August 4, 2010 for a Board hearing in Washington, D.C.  In a July 2010 correspondence, however, the Veteran indicated that he was too ill to attend his hearing and that his representative should proceed with his case.  The Veteran's request for a Board hearing is therefore considered withdrawn.  38 C.F.R. § 20.704 (2010).  


FINDING OF FACT

The preponderance of competent and credible evidence shows that degenerative disc disease was not demonstrated in-service, that arthritis was not compensably disabling within a year of separation from active duty, and that there is no evidence of a nexus between degenerative disc disease and service.


CONCLUSION OF LAW

A spine disorder was not incurred in or aggravated by service; spinal arthritis may not be presumed to have been so incurred, and a spine disorder is not proximately due to, the result of, or aggravated by a service connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in pre-rating correspondence dated in September 2006 of the information and evidence needed to substantiate and complete his claim, to include information regarding how disability evaluations and effective dates are assigned.
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

The Veteran has not been afforded a VA examination to determine the nature and etiology of his degenerative disc disease.  However, a VA examination or opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service-connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the requirement to examine the Veteran is not triggered as the evidence of record does not meet these initial evidentiary thresholds. 

Governing Law and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background 

The appellant's enlistment examination report is not available.  As such, his spine is presumed to have been sound at enlistment.  38 U.S.C.A. § 1111 (West 2010); 38 C.F.R. § 3.304(b) (2010).

Of record is the Veteran's July 1972 report of medical history to being nuclear power training.  Therein the appellant specifically denied a history of recurrent back pain.  The corresponding July 1972 report of medical examination revealed that his spine was clinically normal.  

In December 1972 the appellant was treated for scrapes on his back after falling from a ladder.  (N.B.  The term "ladder" in the Navy is synonymous with the word staircase.)  

The Veteran's April 1974 separation examination revealed a clinically normal spine.  

Post-service treatment records include records from the private facility Fairmont Pain Clinic dated in 1980 which report treatment for left arm, but not back, pain.  

In March 1987, private physician, Dr. P.P., reported that the Veteran had a history of chronic low back trouble.  He was diagnosed with chronic recurrent back trouble, spondylolysis at L5-S1, and spondylolisthesis.  An April 1987 general VA examination noted that the Veteran complained of constant low back pain.  The examiner recorded the appellant to report that in June 1972 he was told that he had minor scoliosis.  He reportedly was also told that he had aggravated spondylolisthesis and a birth defect.  It was further noted that in 1981, the Veteran injured his back while lifting a motor.  A physical examination and X-ray study yielded a diagnosis of L5 spondylolysis.  

At a September 1988 VA examination the appellant reported a history of chronic low back pain and occasional lower back spasms.  A lumbosacral X-ray series revealed minimal lumbosacral degenerative disc disease with slight forward subluxation of the L5 over S1 vertebra with spondylolysis or a congenital defect of the L5 pars interarticularis.  The diagnosis was L5-S1 spondylolysis.

Private treatment notes from Dr. P.P. dated in October 1993 reported the Veteran's complaints of chronic recurrent back pain.  

In April 1995, the Veteran was admitted to a private hospital.  He reported a history of falling 25 feet from a scaffold.  The examiner noted a history of congenital ankylosing spondylitis which caused "a lot of back pain."

A November 2005 MRI report from Monongalia General Hospital noted that the Veteran had multilevel degenerative disc disease of the cervical and lumbar spine.  

A July 2006 Fairmont Hospital lumbar MRI study revealed degenerative disc disease changes and moderate sized disc herniation at the L5-S1 vertebra.  It was noted that degenerative disc changes were seen in the lower lumbar spine.  Private treatment records from Dr. KC. noted the Veteran's complaints of back pain in August 2006.  

In a December 2008 statement in support of his claim, the Veteran asserted his belief that service aggravated his back condition.  He stated that he was found in 1980 to have spondylolithesis and akylosing spondylitis, that he had had a back surgery subsequently.  

In his June 2009 VA-9 substantive appeal, the Veteran stated that he was diagnosed in 1980 with a congenital birth defect called spondylotithesis but that he in fact was later found to have ankylosing spondylitis.  He stated that in 1972 during his induction examination, the examining doctor diagnosed the Veteran with a slight, non-disqualifying curvature of the spine.  The Veteran asserted that this diagnosis caused his back to become aggravated in service and made his back condition irretrievably worse.  

Analysis

After a careful review of the evidence of record the Board finds that the preponderance of the evidence is against entitlement to service connection for lumbar degenerative disc disease.  

The appellant's entrance examination is not available, and the first available in-service report of his health, i.e., a July 1972 nuclear power school examination, revealed that a clinically normal spine.  Given that the law provides that a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed prior thereto and was not aggravated by service, the Board finds that the Veteran's spine was sound at enlistment.  38 U.S.C.A. § 1111 (West 2002).   

As the Veteran's spine was normal at enlistment the questions that remain are: (1) does he currently suffer from a back disability, and (2) is there any competent evidence linking a current back disorder to service.  The answer to the first question is clearly yes.  The appellant has been diagnosed with multiple back disorders, to include lumbar degenerative disc disease. 

Significantly, however, there is no evidence whatsoever linking any current acquired low back disorder to service.  In this regard, the Veteran argues that he entered active duty with a preexisting back disorder, and that his military service aggravated that disorder.  While postservice records show that the appellant has been diagnosed, inter alia, with scoliosis and a congenital defect of the L5 pars interarticularis, both of those disabilities represent congenital defects which cannot be service connected as a matter of law.  Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation governing VA compensation benefits.  38 C.F.R. § 3.303 (2010).  Moreover, there is no competent evidence showing that the appellant incurred a superimposed back disorder while on active duty.  Indeed, the only in-service complaint pertaining to the back pertained to treatment for back scratches.

Since his separation from active duty the Veteran has been diagnosed with lumbar degenerative disc disease.  There is, however, no competent evidence linking lumbar degenerative disc disease, or any other acquired lumbar disorder to his term of active duty service.  To the extent that the appellant alleges that there is such a nexus, the Board finds that as a lay person untrained in the field of medicine, the Veteran is not competent to offer a medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Further, given that the service treatment records reveal no evidence of anything more than back scratches on one occasion, the Board assigns greater probative weight to the service treatment records than the Veteran's more recent statements as they were recorded closer in time to his service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence can have greater probative value than history as reported by the Veteran).

As lumbar degenerative disc and joint disease has been shown the Board considered whether presumptive service connection was in order, however, the first findings of a spine disorder are shown in 1987, over ten years after the Veteran's discharge.  Accordingly, the record does not show compensably disabling arthritis within one year following his separation from active duty.  Hence, presumptive service connection under 38 C.F.R. §§ 3.307, 3.309 is not in order.

The only nexus evidence consists of the Veteran's own contentions in support of his claim.  Degenerative disc and joint disease are not disorders for which lay evidence of etiology is not competent nexus evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's assertions are not competent medical statements but merely lay opinions.  While the Veteran can attest to factual matters of which he had firsthand knowledge, such as pain or an injury, he is not competent to offer a medical opinion linking the spine disorder to service. Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

Finally, weighing against the Veteran's contentions is the fact that the evidence shows that the Veteran injured his back in a 1981 post-service accident while lifting a motor, placing the credibility of his assertion that his symptoms were due to service in question.  See VA examination report dated April 1987.  Caluza v. Brown, 7 Vet. App. 498 (1995) (In weighing credibility VA may consider inconsistent statements, internal inconsistency, self interest, desire for monetary gain, etc.).  

As the evidence preponderates against finding the in-service incurrence of a chronic acquired spinal disorder, and against finding competent medical evidence linking his present disorder to service, the claim of entitlement to service connection must fail.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

ORDER

Entitlement to service connection for degenerative disc disease is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


